ORDER

PER CURIAM
Jerome McClendon (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant was charged as a prior and persis*671tent offender with the class C felony of stealing, in violation of Section 570.030, RSMo Cum. Supp. 2012. Movant entered a blind guilty plea and was sentenced to seven years in prison.
We have reviewed the briefs of the parties and the -record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant" to Rule 84.16(b).- .